ORDER OF SUSPENSION UPON NOTICE OF CONVICTION
The Indiana Supreme Court Disciplinary Commission, pursuant to Ind.Admission and Discipline Rule 23, Section 11.1(a), has filed a Notice of Conviction and Request for Suspension in this case. In response thereto, the respondent, David J. Colman, by counsel, has filed a Statement in Opposition.
And this Court, being duly advised, now finds that on June 21, 1996, the respondent, David J. Colman, was convicted of filing a false tax return in violation of 26 U.S.C. Section 7206, such crime being a felony under the laws of the United States. This Court finds further that, pursuant to Ad-mis.Disc. R. 28, Section 11.1(a)(2), the respondent should be suspended from the practice of law pending further order of this Court or final determination of any resulting disciplinary proceeding.
IT IS, THEREFORE, ORDERED that the respondent, David J. Colman, is hereby suspended from the practice of law in this state pending further Order from this Court.
The Clerk of this Court is directed to give notice of this Order by registered or certified mail to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities in accordance with Admis.Disc.R. 23(8)(d), governing disbarment and suspension.
/s/ Randall T. Shepard Randall T. Shepard Chief Justice of Indiana
SELBY, J., not participating.